      Case 1:19-cv-03351-VEC-RWL Document 202 Filed 12/02/20 Page 1 of 9




                     UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF NEW YORK

 ____________________________________
                                     )
 AQUAVIT PHARMACEUTICALS, INC., )
                                     )
       Plaintiff,                    )
                                     )       No. 1:19-cv-03351 (VEC)
       v.                            )
                                     )
 U-BIO MED, INC.,                    )
 GLOBAL MEDI PRODUCTS, and           )
 NYUN SHI EUM aka NYEON-SIK EUM )
                                     )
       Defendants.                   )
 ____________________________________)



  JOINT STATUS REPORT REGARDING DETERMINATION OF COMPENSATORY
  AND COERCIVE SANCTIONS AND DELETION OF DEFENDANTS’ INSTAGRAM
                            ACCOUNT




{00512131 }                              1
      Case 1:19-cv-03351-VEC-RWL Document 202 Filed 12/02/20 Page 2 of 9




         On September 3, 2020, the parties submitted a plan to the Court setting forth proposed

discovery and briefing for a determination of compensatory and coercive sanctions. See Dkt.

195. On September 4, 2020, the Court issued an order adopting the parties’ plan. See Dkt. 196.

On November 20, 2020, the Court issued an order indicating that the parties shall file a joint

status report. See Dkt. 201.



Plaintiff’s Statement Regarding Status

         The discovery and briefing plan called for the discovery to be produced by September 28,

2020, and that the briefing would commence within three weeks after the discovery production.

See Dkt. 196. On September 25, 2020, Defendants contacted the Plaintiff and indicated that they

would need more time for the discovery production, and requested that the deadline be moved

back. Defendants indicated that moving the deadline to October 5, 2020 would be enough to

accomplish a partial production and the addition of three weeks to the September 28, 2020

production deadline should allow for a complete response. On October 16, 2020, Plaintiff

requested a status update on the Defendants’ production, and Defendants indicated that “we are

making progress” and that they “think one more week will do it.” On October 25, 2020, Plaintiff

reminded Defendants about the discovery production deadline.

         Plaintiff corresponded with Defendants on November 20, 2020 indicating that the parties

had met and conferred on the contempt and sanctions abbreviated discovery and the Court has

ruled on those discovery issues. Plaintiff requested that Defendants immediately provide their

responses to the discovery and indicated that the parties should prepare and file a status letter to

the Court letting the Court know what is happening on the contempt and sanctions discovery.

The Plaintiff indicated that in an absence of an agreement by Defendants to do that, Plaintiff

would plan on filing a single letter with the court updating the Court on the status of the
{00512131 }                                       2
      Case 1:19-cv-03351-VEC-RWL Document 202 Filed 12/02/20 Page 3 of 9




contempt and sanctions proceedings, and also will consider asking the Court for leave to file a

sanctions brief even without any productions made by Defendants.

         Plaintiff has yet to receive any responses to its abbreviated discovery requests from

Defendants.



Defendants’ Statement Regarding Status

         Defendants’ collection of information requested by Plaintiff has proven to be more

difficult and time consuming than Defendants’ counsel anticipated, but progress is being made.

There have been difficulties that stem from the Covid-19 pandemic, which has dramatically

affected Defendants UBM and Dr. Eum, including that UBM has only very limited staff

compared to before the pandemic, and from language barriers, a distant location literally on the

other side of the world, and significant time differences between Defendants and Defendants’

counsel, and from UBM’s need to direct efforts toward business unrelated to microneedle

devices to survive under the circumstances.

         With that being said, Defendants have a much larger concern here. It is plain that

Plaintiff’s goal here is to fast track the contempt issues and deal with them exclusively, while

ignoring the merits of the case.

         Plaintiff obtained a TRO, and later the Modified Preliminary Injunction, based on United

States trademarks, e.g., “Aquagold.” Notably, Defendants have registered trademarks for

“Aquagold” outside the United States, in the countries of the European Union, for example,

among other countries, including Korea. It is also notable that Defendants have never directed

their sales of “Aquagold” toward or into the United States.

         The only way that Plaintiff was able to obtain personal jurisdiction here was by

improperly having an agent attempt to purchase one of Defendants’ Aquagold devices for

{00512131 }                                       3
      Case 1:19-cv-03351-VEC-RWL Document 202 Filed 12/02/20 Page 4 of 9




delivery to New York. Despite Plaintiff’s attempt through its agent, who was not a bona fide

purchaser, Defendants declined to sell an Aquagold device into New York, instead providing a

“Tappy Tok Tok” device that had nothing to do with Plaintiff’s Aquagold trademark.

Ultimately, the Court based personal jurisdiction on a brochure that happened to be included

with the shipment. It was a standard brochure that Defendants normally included with their

Tappy Tok Tok shipments. Most of the brochure concerned UBM’s many different products. A

very small part of the brochure referred to Defendants’ Aquagold products.

         Incredibly, the contempt issues here are all based on activity outside the United States.

How is that so? It is because Plaintiff made unsubstantiated false allegations in its application

for the TRO and preliminary injunction. For one, Plaintiff alleged a significant worldwide

presence with its Aquagold products (see, e.g., Complaint [DE 1] ¶ ¶ 33, 35, 55). For another,

Plaintiff alleged falsely, and without proof or support, that Defendants’ microneedle devices

were inferior and made with sub-standard components, with dull, bent or broken needles,

contaminated with dust or hair, and not sterile (Id., ¶ ¶ 12, 42). It should be noted that

Defendants are not copiers or pirates. They designed and first manufactured and sold the

microneedle devices at issue. It was Plaintiff who copied Defendants’ device.

         These allegations, among others, were central to the Court’s decision to provide

extraterritorial protection to Plaintiff’s United States trademark. “The primary impact that

Defendants’ European sales of ‘Aquagold’ are likely to have on Plaintiff’s business in the United

States is loss of good will and damage to reputation, which may result from Defendants’ sale of

allegedly “inferior” injection devices.” (Modified Preliminary Injunction Order [DE 65],

page 4). While the Court commented that Defendants did not appear to dispute those allegations,




{00512131 }                                       4
      Case 1:19-cv-03351-VEC-RWL Document 202 Filed 12/02/20 Page 5 of 9




disputing them would have been trying to prove a negative. Proof that the allegations are false

requires discovery from Plaintiff.

         In July 2019, Defendants served on Plaintiff two sets of written discovery focused in

specific detail on the unsubstantiated allegations in the Complaint and in Plaintiff’s applications

for injunctive relief. As of today, Plaintiff has not provided more than a token document

production comprising a disorganized collection of unrelated documents, none with metadata,

that utterly fails to even begin addressing Plaintiff’s false allegations. Importantly, Defendants’

discovery requested Plaintiff’s worldwide sales and advertising data; information that should be

readily available and easily produced, and that would reveal how limited Plaintiff’s worldwide

presence really was. It also seeks the details underlying Plaintiff’s allegations concerning the

quality of Defendants’ product.

         On October 23, 2020, Defendants wrote a demand letter to Plaintiff concerning Plaintiff’s

discovery failures and listing a host of shortcomings in Plaintiff’s written responses. The letter

requested a meet and confer as required by the Court for the following week. On Tuesday of the

following week, Plaintiff requested that the meet and confer be put off until a week later,

Tuesday, November 3. On November 3, Plaintiff advised that the meet and confer would need to

be rescheduled to the following week. The parties initiated the meet and confer on

November 11, but it became abundantly clear to Defendants that Plaintiff still had not formulated

its positions concerning the issues raised in Defendants’ October 23 letter. For the sake of

efficiency, it was agreed each party would provide to the other by Friday, November 13, a

written statement of its positions on pending discovery issues. Defendants provided their written

response as agreed on November 13, but Plaintiff did not. In fact, Plaintiff still has not done so.




{00512131 }                                      5
      Case 1:19-cv-03351-VEC-RWL Document 202 Filed 12/02/20 Page 6 of 9




         On November 24, Defendants advised Plaintiff that while Plaintiff would like to turn this

case exclusively into a contempt proceeding, the very foundations of the TRO and the

preliminary injunction upon which the contempt was based rests on the allegations made by

Plaintiff in obtaining that relief, that Defendants’ discovery served in July 2019 is largely

directed at those allegations, and that Defendants’ discovery demands need to be addressed for

purposes of any further contempt proceedings.

         Defendants believe that the preliminary injunction was wrongfully issued, not because of

any fault by the Court, but because of the false information that was provided to and relied on by

the Court. Any further consideration of the contempt issues ought to have the benefit of the facts

underlying the Court’s extraterritorial extension of the preliminary injunction outside the United

States. That information will provide critical background for the Court’s consideration in ruling

on the contempt issues. The long sought-after discovery from Plaintiff would also move the case

along toward a possible settlement.

         Toward that end, Defendants propose and request that the discovery on contempt be

scheduled to run concurrently with the long-delayed discovery on the merits of the case,

including the merits of the preliminary injunction itself.

         Plaintiff has added comments below after reviewing Defendants’ Statement. Plaintiff’s

comments only reinforce Defendants’ points. Full discovery on all fronts is needed. Moreover,

Plaintiff keeps alleging that it is “continuing to suffer from significant damage because of the

Defendants’ conduct and ongoing contempt of the MPI.” That’s nonsense. As discovery will

show, the “contemptuous” conduct alleged by Plaintiff from the start, all outside the United

States, has had no meaningful effect on Plaintiff. There is no good reason to rush discovery or

briefing on the contempt issues independent of discovery overall.



{00512131 }                                       6
      Case 1:19-cv-03351-VEC-RWL Document 202 Filed 12/02/20 Page 7 of 9




         One other thing here is that all of the work that Plaintiff does on the “contempt” front,

under the current order of the Court, is to be paid 75% by Defendants. Given that, Plaintiff has

every reason to short Defendants on meaningful merits discovery while enthusiastically pressing

on the contempt front. The Court should take all this into consideration.



Plaintiff's Comments on Defendants’ Statement Regarding Status

         Plaintiff disagrees with Defendants’ allegations and characterizations above. Plaintiff

would like the parties to follow the plan that was agreed to, and that the Court adopted. See Dkt.

196. Defendants are trying to make excuses for their contempt of the MPI - of which there no

valid ones - and are simply trying to delay the process, muddy the waters and relitigate the MPI,

almost a year and a half after it was issued.

         Plaintiff and Defendants are meeting and conferring regarding both parties’ discovery

responses and discovery objections in the broader litigation, outside of the contempt and sanctions

discovery and proceedings, where the parties have already met and conferred and where the Court

has already ruled. Defendants have been greatly deficient on discovery and have not produced

any discovery since 2019. On October 23, 2020, Defendants served Plaintiff a letter outlining

alleged discovery deficiencies and objections based on Plaintiff’s responses to interrogatories

made in 2019, and document productions made in January and July of 2020. Plaintiff is in the

process of finalizing its response to Defendants’ October 23, 2020 letter.           Plaintiff served

Defendants a letter outlining Defendants’ discovery deficiencies on January 2, 2020, based on

Defendants’ responses to document productions made in 2019. Defendants responded to that letter

with a letter response on November 13, 2020.




{00512131 }                                        7
      Case 1:19-cv-03351-VEC-RWL Document 202 Filed 12/02/20 Page 8 of 9




         Plaintiff has served additional discovery requests on Defendants in April and May of 2020,

and has yet to receive any document productions from Defendants based on those requests.

Plaintiff is in the process of finalizing a letter to Defendants to request production of such discovery

and address any objections made by Defendants.

         It is also noted that the parties were working to prepare and file a proposed amended Case

Management Plan before the close of fact discovery on October 30, 2020, which included a status

update on the contempt and sanctions discovery proceedings. However, this document has yet to

be filed. Plaintiff proposed to file it but Defendants indicated they were not ready to file it because

“a lot depends on our progress re discovery issues/timing.” Since the fact discovery deadline has

lapsed, the parties and the Court will need to resolve this issue.

         In the meantime, Plaintiff is continuing to suffer from significant damage because of the

Defendants’ conduct and ongoing contempt of the MPI. Plaintiff sells AQUAGOLD worldwide,

not only in the United States. Defendants allege that the contempt issues are all based on activity

outside the United States. This is not true. Defendants’ contempt also concerns activity within

the United States, including sales and marketing of Tappy Tok Tok, private label and unlabeled

devices, all of which are marketed by Defendants using Plaintiff’s brand name, AQUAGOLD fine

touch, and in a manner that equates the products as being the same as the AQUAGOLD device.

See Dkt. 176. While it is noted above by Defendants that they have registered trademarks for

“Aquagold” outside the United States (Plaintiff adds improperly and with many filed after the MPI,

and being challenged now in Europe), they fail to mention that they have also recently applied for

a trademark for AQAUGOLD fine touch in the United States (U.S. Application No. 88/833343)

in March of this year, which is currently under review by the United States Patent and Trademark

Office. See Dkt. 176, p. 25. Defendants also allege above that they have never directed their sales



{00512131 }                                        8
      Case 1:19-cv-03351-VEC-RWL Document 202 Filed 12/02/20 Page 9 of 9




of “Aquagold” toward or into the United States. However, Plaintiff discovered very recent

evidence of sales of Defendants’ AQUAGOLD devices into the United States, and will be

presenting this evidence in its upcoming briefing on sanctions.

         Plaintiff strongly disagrees with Defendants that it is trying to turn this case exclusively

into a contempt proceeding; it is seeking relief from Defendants’ flagrant and ongoing contempt

of the MPI, which has significantly damaged Plaintiff. It is Plaintiff’s position that it would like

to commence the briefing process as soon as possible, and if necessary, with the evidence it already

has. Plaintiff has already collected a significant amount of evidence of contemptuous sales of

Defendants’ microneedle devices. Plaintiff will most likely have reasons to doubt the accuracy of

Defendants’ contemptuous sales discovery evidence it produces based on their conduct and prior

assertions about contempt sales not consistent with evidence as well as new evidence collected

from sales into the United States. See, e.g., Dkt. 176.




 By: /s/Daniel J. Nevrivy_______________              By: /s/Thomas J. Vetter_________________
 Daniel J. Nevrivy                                    Thomas J. Vetter (TV 0364)
 (admitted pro hac vice)                              LUCAS & MERCANTI, LLP
 Nevrivy Patent Law Group P.L.L.C.                    30 Broad Street
 1000 Potomac Street, NW                              New York, NY 10004
 Suite 200                                            tvetter@lmiplaw.com
 Washington, D.C. 20007                               (212) 661-8000
 dnevrivy@nevrivylaw.com                              Counsel for U-Bio Med, Inc. and
 202-650-6905                                         Nyeon-Sik Eum
 Counsel for Plaintiff




{00512131 }                                       9
